DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the arguments and remarks, filed on 8/19/2022, in which claim(s) 1, 2, 4, 5, 7-9, 11, 12, 14-17 and 19 is/are presented for further examination.
Claim(s) 1, 8 and 15 has/have been amended.
Claim(s) 3, 6, 10, 13 and 18 has/have been cancelled or has/have been previously cancelled.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 8 and 15 has/have been accepted.  Support was found in at least [0070] and [0079] of the specification.
The examiner thanks applicant’s representative for pointing out where he believes there is support for the amendment(s).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7-9, 11, 12, 14-17 and 19, filed on 8/19/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 2, 4, 5, 7-9, 11, 12, 14-17 and 19 under 35 U.S.C. 103, see page 14 to page 16 of applicant’s remarks, filed on 8/19/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: at line 11, “the one” should be corrected to, “the at least one”.  Appropriate correction is required.
Claim(s) 8 is/are objected to because of the following informalities: at line 6, “the one” should be corrected to, “the at least one”.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities: at line 9, “the one” should be corrected to, “the at least one”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7-9, 11, 12, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malan, US 2020/0175001 A1 (hereinafter “Malan”) in view of Orsini, US 2020/0301386 A1 (hereinafter “Orsini”) in further view of Nagla et al., US 2018/0018723 A1 (hereinafter “Nagla”) in further view of Liang et al., CN 108269190 (hereinafter “Liang”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8 and 15
Malan discloses a system for decentralized modification and control of a block chain architecture, the system comprising:
a plurality of nodes participating in a block chain network comprising a plurality of block chains (Malan, [0004], see secure ledgers [i.e., block chains] for a first user and a second user; and Malan, [0035] and [0086], see transfer between a first user and a second and a transfer between the second user and the first user, where each user is a block chain); and
a controller assigned for managing regulation of the block chain network (Malan, [0069], see authoritative source), the controller comprising at least one memory device with computer-readable program code stored thereon (Malan, [0096], see memory), at least one communication device connected to a network (Malan, [0098], see network interface device), and at least one processing device (Malan, [0097], see microprocessor), wherein the at least one processing device is configured to execute the computer-readable program code to:




assign permission, upon authentication, for access and modification of data within the at least one regulated chain via at least one regulatory hyperchain 
collect and analyze a portion of data from with the at least one regulatory hyperchain (Malan, [0087]-[0090], see validating operations, which includes gathering pertinent information, to verify the claim dispute) 
based on analyzing the portion of regulatory data, determine a modification action for the at least one regulated chain (Malan, [0091], see determination that the claim is valid and proceeding to the restore operation [i.e., modification action, where “modification action” is a broad term]), 
trigger execution of the regulatory action on the at least one regulated chain (Malan, [0091], see starting and performing the restore operation).
On the other hand, Orsini discloses generate, based on at least one smart contract, a plurality of regulatory hyperchains (Orsini, [0005], see the TransActive Grid is a market-based, peer-to-peer control, settlement and registry system, which is being interpreted as the “plurality of regulatory hyperchains”, comprising an integrated set of smart grid contracts, which each smart grid contract is being interpreted as a “smart contract”, and where each smart grid contract and its operation in the integrated set is being interpreted as a “regulatory chain”; Note: “regulatory hyperchain” and “regulatory chain” are not terms known in the art and applicant has not defined them in the claim language.  As such, the broadest reasonable interpretation for them applies), the one smart contract comprising computer logic to enforce performance of a contract by implementing the computer logic to emulate a plurality of contract clauses regarding a transfer of data and control of at least one regulated chain within the system (Note: A “smart contract” does this, see the definition of a “smart contract” in Wikipedia provided; Orsini, [0026], see the smart contract may include requirements for the time, location, client type, sale price, environmental footprint, preferred organization type to transact (for-profit or non-profit, commercial, residential, etc.) and TAG network reputation value and the delivery cost of transporting the energy and other values represented in the token across the utility grid as a requirement of successfully transacting [i.e., “plurality of contract clauses”]. This smart contract is released to the network and looks for one or more counterparties on the network which match its requirements to execute. In some implementations, the smart contract includes executable code [i.e., “computer logic”] which performs the operations associated with the smart contract, as described below; Orsini, [0027], see the smart contract can find an ultimate buyer or peer to sell the value represented in the token as well as contracting with any number of network elements required to transfer the energy and other token values across the utility distribution network between the buying and selling peers. The elements required to transport the energy across the utility grid can have contracts that live on the network which set the terms for their use in transferring energy and other benefits across the utility network; Orsini, [0028], see once the counterparties are located and contract terms are settled, the transaction can be recorded to the blockchain ledger and value can be exchanged via the token between the TAG elements that have transacted. The owner(s) of the various TAG elements required to satisfy the smart contract can transfer this value across the TAG network between elements or strike a price and sell or barter the token on an exchange for money or any form of compensation agreed upon; and Nagla, which is combined later, Nagla, [0107], see a block of the vehicle record may include a smart contract for the vehicle transaction so that ownership is transferred only when certain conditions are met (e.g. money received by seller from purchaser), and
wherein the plurality of regulatory chains comprises the plurality of regulatory hyperchains collectively regulates one or more of data, processes, and health of the at least one regulated chain based on regulatory requirements of the at least one regulated chain (Orsini, [0006], see the market-based, peer-to-peer control, settlement and registry system includes receiving self-executing contracts, settlement information, transacting autonomously with other nodes, validating the current state of the public ledger, generating fulfillment information based on the received settlement information and updating the state of the public leger using the fulfillment information are being interpreted as “regulating data and processes of the regulated chain based on regulatory requirements of the regulated chain; Note: “health (of the at least one regulated chain)”, “regulated chain” and “regulatory requirements” are not terms known in the art and applicant has not defined them in the claim language.  As such, the broadest reasonable interpretation for them applies);
form, from the plurality of regulatory hyperchains, a recursive hierarchy of self-regulating interconnected hyperchains, wherein each of the plurality of regulatory hyperchains participate within the recursive hierarchy as both a regulated chain and a regulating chain for one another (Orsini, [0005], see the TransActive Grid is a market-based, peer-to-peer control, settlement and registry system, which is being interpreted as the “plurality of regulatory hyperchains”, comprising an integrated set of smart grid contracts, where each smart grid contract and its operation in the integrated set is being interpreted as a “regulatory chain”; and Orsini, [0101], see the triggering event signals can also include information about favorable energy or computation pricing, anticipation of grid events and alignment with and firming of renewable energy generation patterns by most effectively using their intermittent energy production allowing for the TransActive control of these devices in a self-regulating, self-balancing, blockchain based, secure and transparent market, where self-regulating is self-explanatory and self-balancing implies constantly balancing/regulating against one another; Note: “regulatory hyperchain” and “regulatory chain” are not terms known in the art and applicant has not defined them in the claim language.  As such, the broadest reasonable interpretation for them applies);
of the plurality of regulatory hyperchains (Orsini, [0005], see the market-based, peer-to-peer control, settlement and registry system, which is being interpreted as the “plurality of regulatory hyperchains”; Note: “regulatory hyperchain” is not a term known in the art and applicant has not defined it in the claim language.  As such, the broadest reasonable interpretation for it applies).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Orsini’s teachings to Malan’s system.  A skilled artisan would have been motivated to do so in order to cryptographically-secure, automatic or autonomous control of devices comprising, connected to or remotely operating devices in an electrically powered network, see Orsini, [0009].  In addition, both/all of the references (Malan and Orsini) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such validation of data.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Nagla discloses comprises a plurality of regulatory chains (Nagla, [0156], see vehicle record platform for regulator purposes; Nagla, [0207], see blockchain vehicle record node manages vehicle records using blocks organized in blockchains [i.e., plural]; and Nagla, [0212], see blockchain rules engine for maintaining and updating one or more blockchains [i.e., plural]);
wherein the modification action comprises at least one of providing an operation command to the at least one regulated chain, rewriting information on the at least one regulated chain, overwriting a consensus of the at least one regulated chain, and deactivating or removing at least a portion of the at least one regulated chain from the block chain network (Nagla, [0036] and [0045], see update an existing block in the set of blocks of the vehicle record, delete the existing block in the set of blocks of the vehicle record; Nagla, [0098], see delete the existing block in the set of blocks of the vehicle record; Nagla, [0103], see blocks can be inserted, deleted, updated, modified, transformed, etc., over the course of time; and Nagla, [0212], see the blockchain rules engine may be configured for maintaining and updating one or more blockchains, for example, to apply, execute, update, etc., various rules and/or logic associated with the blockchain.  For example, rules may be associated with consensus requirements and permission attributes for updating blocks, adding blocks and/or deleting blocks, validating new blocks, rejecting new blocks, etc.).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Nagla’s teachings to the combination of Malan and Hu.  A skilled artisan would have been motivated to do so in order to provide an efficient system which reduces fraud, mediation fees and does not need a third party to act as a trusted agent, see Nagla, [0148].  In addition, both/all of the references (Malan, Orsini and Nagla) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such validation of data.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Liang discloses wherein each regulatory hyperchain of the plurality of regulatory hyperchains is a cross-chain smart contract configured to dynamically form one or more chains between one or more nodes of a plurality of blockchains, the cross-chain smart contract comprising a plurality of regulatory requirements and a plurality of characteristics for at least one regulated chain (Liang, Abstract, see invention relates to a cross-chain relay platform-based cross-chain method and system. The cross-chain method includes the following steps that: step 1, a user request is sent to a service contract; step 2, whether a cross-chain transaction occurs is determined; if a cross-chain transaction occurs, the method enters a step 3, if no cross-chain transactions occur, the method enters a step 6; step 3, a cross-chain contract is called, an event is generated, and parameters are transferred to a cross-link relay platform; step 4, an event notification transferred from a blockchain is received, and the cross-chain contract of an another chain is called, and the cross-chain contract is adopted to call the service contract, so that the transaction can be completed; step 5, the transaction saves an execution state, if the on-chain transaction of two transaction parties is successful, the state is updated, and if the execution of one party fails, the transaction is rolled back; and step 6, the method enters a blockchain network platform. With the method and system of the invention adopted, different data types can be well unified; and the same method is adopted to call different blockchain platforms, the inconsistence of the interfaces and parameters of different chains can be ignored; and message transmission between the different blockchains can be realized).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Liang’s teachings to the combination of Malan, Hu and Nagla.  A skilled artisan would have been motivated to do so in order to expand the types of smart contracts available.  In addition, both/all of the references (Malan, Orsini, Nagla and Liang) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such validation of data.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 8 and 15 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 8, Malan discloses a computer program product for decentralized modification and control of a block chain architecture, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein (Malan, [0099], see non-transitory computer-readable storage medium).
With respect to claim 15, Malan discloses a computer-implemented method for decentralized modification and control of a block chain architecture, the method comprising:
providing a computing system comprising a computer processing device (Malan, [0097], see microprocessor) and a non-transitory computer readable medium (Malan, [0099], see non-transitory computer-readable storage medium).

Claims 2, 9 and 16
With respect to claims 2, 9 and 16, the combination of Malan, Orsini, Nagla and Liang discloses wherein the controller is configured to assign at least one smart contract configured to dynamically control a transfer of actions between the at least one regulated chain and the at least one regulatory hyperchain based on the permissions (Hu, [0040], see smart contract).

Claims 4 and 11
With respect to claims 4 and 11, the combination of Malan, Orsini, Nagla and Liang discloses wherein the recursive hierarchy of self-regulating interconnected hyperchains report to a central regulatory authority permissioned for performing modification actions for the at least one regulated chain (Malan, [0069], see ledger).

Claims 5, 12 and 17
With respect to claims 5, 12 and 17, the combination of Malan, Orsini, Nagla and Liang discloses further comprising broadcasting the portion of regulatory data from the at least one regulated chain to the at least one regulatory hyperchain further comprises modifying and transforming the data prior to broadcasting the data to the at least one regulatory hyperchain (Malan, [0137] and [0138], see adding new transaction to ledger; and Hu, [0005]-[0008], see regulatory inspection of block chain).

Claims 7, 14 and 19
With respect to claims 7, 14 and 19, the combination of Malan, Orsini, Nagla and Liang discloses further comprising transmitting, via the at least one regulatory node, a report from each of the at least one regulatory hyperchain to the central regulatory authority (Malan, [0091], see claim is determined to be valid).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: November 5, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152